                          Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 1 of 8

                1   BENJAMIN WAGNER, SBN 163581
                      bwagner@gibsondunn.com
                2   JASON LO, SBN 219030
                      jlo@gibsondunn.com
                3   SPENCER W. RIRIE, SBN 248277
                      sririe@gibsondunn.com
                4   GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
                5   Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
                6   Facsimile: 213.229.7520
                7   Attorneys for Defendant and Counterclaimant
                    STRATEGIC MATERIALS, INC.
                8
                                                  UNITED STATES DISTRICT COURT
                9
                                          FOR THE EASTERN DISTRICT OF CALIFORNIA
           10
                                                         FRESNO DIVISION
           11
                    E. & J. GALLO WINERY, a California            CASE NO. 1:17-CV-01709-EPG
           12       corporation; GALLO GLASS COMPANY, a
                    Nevada Corporation;                           DECLARATION OF BENJAMIN WAGNER
           13                                                     IN SUPPORT OF DEFENDANT AND
                                         Plaintiff,               COUNTERCLAIMANT STRATEGIC
           14                                                     MATERIALS, INC.’S MOTION FOR
                           v.                                     ATTORNEYS’ FEES
           15
                    STRATEGIC MATERIALS, INC., a Delaware         Judge: Hon. Erica P. Grosjean
           16       corporation;
           17                            Defendant.
           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28

Gibso, Dunn &

Crutcher LLP
                       DECLARATION OF BENJAMIN WAGNER IN SUPPORT OF SMI’S MOTION FOR ATTORNEYS’ FEES
                                               CASE NO. 1:17-CV-01709-AWI-EPG
                         Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 2 of 8

               1   DECLARATION OF BENJAMIN WAGNER
               2   I, Benjamin Wagner, hereby declare and state as follows:
               3   1.     I am an attorney licensed to practice in the states of California and New York, am the Partner-
               4   In-Charge of the Palo Alto office of Gibson, Dunn & Crutcher LLP (“Gibson Dunn”), and am
               5   counsel of record for Defendant and Counterclaimant Strategic Materials, Inc. (“SMI”) in this case. I
               6   submit this declaration in support of Defendant SMI’s Motion for Attorneys’ Fees, pursuant to this
               7   Court’s order filed on August 8, 2019 (Dkt. 71) granting in part and denying in part SMI’s Motion to
               8   Strike Expert Opinions Based on Undisclosed Damages Claims (“Motion to Strike”). The litigation
               9   of the Motion to Strike, which occurred in June and July 2019, is reflected in docket entries 53 (filed
           10      June 19, 2019), through 71 (filed August 8, 2019). Except as otherwise indicated, all statements in
           11      this declaration are based on my personal knowledge, and, if I were called upon to testify, I could and
           12      would testify to each of the facts set forth herein based on such personal knowledge.
           13             A.      Qualifications and Experience of Counsel
           14      2.     I graduated from Dartmouth College in 1982, and I received my J.D. from the New York
           15      University School of Law in 1986. I joined Gibson Dunn in 2016. Prior to joining Gibson Dunn, I
           16      served as the United States Attorney for the Eastern District of California from November 2009 to
           17      April 2016. My practice at Gibson Dunn consists of a broad array of complex litigation in both state
           18      and federal courts. I am a Chambers-ranked attorney in White Collar Crime and Investigations and
           19      am listed in the 2020 edition of Best Lawyers in America.
           20      3.     Other Gibson Dunn attorneys who worked on the litigation of the motion to strike in this case
           21      include partner Jason Lo, senior associate Michael Holecek, and associates Nathan Powell and
           22      Jermaine Rodriguez. Jason Lo received his J.D. from Harvard University in 2001 (cum laude),
           23      served as a law clerk to The Honorable Mariana R. Pfaelzer in the United States District Court for the
           24      Central District of California, and has over seventeen years of experience litigating high stakes cases
           25      throughout the United States. Michael Holecek graduated with high honors from the University of
           26      Chicago Law School in 2011 and has over 8 years of litigation experience, including first chair trial
           27      experience. Nathan Powell graduated cum laude from Georgetown University Law Center in 2017
           28

                                                                      2
Gibson, Dunn &
                                            STRATEGIC MATERIALS, INC.’S MOTION TO STRIKE
Crutcher LLP
                                                   CASE NO. 1:17-CV-01709-AWI-EPG
                         Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 3 of 8

               1   and has nearly two years of litigation experience. Jermaine Rodriguez graduated from Berkeley
               2   School of Law in 2018 and has nearly a year of litigation experience.
               3   4.     Gibson Dunn is a California-based law firm with over 1,300 attorneys in 20 offices
               4   worldwide. The American Lawyer named Gibson Dunn a Finalist in its 2018 Litigation Department
               5   of the Year competition, and winner of the Litigation Department of the Year competition in 2016,
               6   2012, and 2010. In 2019, U.S. News bestowed the “Law Firm of the Year” award upon Gibson Dunn
               7   in two litigation practice areas, and it has ranked numerous Gibson Dunn litigation groups as a “Tier
               8   1,” including Gibson Dunn’s commercial litigation practice group. The firm has litigated numerous
               9   contract cases in both state and federal courts.
           10             B.      The Compilation of Attorney Fees and Costs Submitted Ex Parte
           11      5.     I have prepared for the Court’s review a privileged compilation of attorney fees and costs,
           12      which I compiled personally from the billing records of Gibson Dunn relating to this case. In the
           13      accompanying motion, I have requested to submit this compilation for the Court’s in camera review,
           14      because it relies heavily on privileged information. The compilation reflects the work done by
           15      myself, Mr. Lo, and associates Holecek, Powell and Rodriguez in connection with the litigation of the
           16      motion to strike. It accurately reflects: (1) the attorney fees that were actually incurred by those
           17      Gibson Dunn attorneys in connection with performing various designated tasks that I believe were
           18      reasonable and necessary to litigate the Motion to Strike on SMI’s behalf; (2) daily entries for the
           19      hours expended by those Gibson Dunn attorneys, including their names, descriptive narratives
           20      describing the work they performed relating to the Motion to Strike; and (3) each attorney’s billing
           21      rate for that work. The compilation reflects a total of 138.4 hours of attorney work, totaling
           22      $116,110, which time was invoiced to SMI. The compilation also reflects actual costs incurred in
           23      relation to the litigation of the Motion to Strike in the amount of $2,091.98.
           24      6.     As reflected in the descriptive narratives in the compilation of attorney hours, which we have
           25      requested to submit in camera, the work that was performed by myself, Mr. Lo, and associates
           26      Holecek, Powell and Rodriguez in connection with the litigation of the Motion to Strike included:
           27      •      researching remedies for failure to supplement discovery;
           28

                                                                       3
Gibson, Dunn &
                                             STRATEGIC MATERIALS, INC.’S MOTION TO STRIKE
Crutcher LLP
                                                    CASE NO. 1:17-CV-01709-AWI-EPG
                         Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 4 of 8

               1   •      reviewing and analyzing Plaintiff’s prior document productions in connection with the new
               2          damage theories;
               3   •      drafting and editing the motion to strike, including gathering exhibits;
               4   •      drafting declarations;
               5   •      corresponding with Plaintiff’s counsel;
               6   •      reviewing local rules, and filing the motion to strike and various other pleadings relating to
               7          the sealing of exhibits;
               8   •      reviewing and analyzing Plaintiff’s opposition brief and the nearly 800 pages of exhibits
               9          submitted therewith;
           10      •      researching, drafting, editing and filing a reply brief;
           11      •      preparing for and attending a hearing on the motion to strike, which included studying
           12             Plaintiffs’ voluminous document submission;
           13      •      responding to the Court’s questions and orders relating to the motion and potential remedies,
           14             following the hearing.
           15      The first entry in the compilation of attorney fees and costs submitted ex parte is dated June 3, 2019,
           16      reflecting the beginning of research relating to the motion, which was filed just over two weeks later.
           17      The last entry is dated July 26, 2019, a week after the hearing, and the date that SMI filed a
           18      submission in response to the Court’s order of July 19 (Dkt 69, 70).
           19      7.     The compilation of attorney fees and costs submitted ex parte does not include any of the time
           20      spent on this matter by two seniors associates and a paralegal, which primarily consisted of reviewing
           21      and revising the motion to strike and the reply brief, and preparing documents for filing and
           22      organizing exhibits. Although that time was reasonable and was incurred in connection with the
           23      litigation of the Motion to Strike, SMI is waiving that time in connection with this motion for fees.
           24      Although SMI actually incurred $127,219 in legal fees, consisting of 158 hours of attorney and
           25      paralegal time, SMI is seeking to recover only $116,110 in legal fees, consisting of 138.4 hours of
           26      attorney time.
           27      8.     The compilation of attorney fees and costs also includes an itemization of costs actually and
           28      reasonably incurred in connection with the litigation of this motion, totaling $2,091.98. Those costs

                                                                       4
Gibson, Dunn &
                                             STRATEGIC MATERIALS, INC.’S MOTION TO STRIKE
Crutcher LLP
                                                    CASE NO. 1:17-CV-01709-AWI-EPG
                         Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 5 of 8

               1   include on-line research costs of $1,740.77, in-house document duplication costs of $155.50, and
               2   lodging and parking costs in connection with the court hearing in U.S. District Court in Fresno of
               3   $195.71. It does not include approximately $1,200.00 in additional costs that SMI incurred related to
               4   the motion to strike.
               5   9.     In order to compile the entries of attorney time included in the ex parte submission, I
               6   reviewed the Gibson Dunn invoices for services rendered in June and July 2019, the time period in
               7   which the Motion to Strike was litigated, and excerpted those entries that related to the Motion to
               8   Strike. In my time at Gibson Dunn, I have become very familiar with such invoices and the
               9   processes by which the firm creates and maintains them. In the regular course of its business, Gibson
           10      Dunn maintains records of the time spent by individual attorneys and other professionals with respect
           11      to each client matter. In recording their billing entries, attorneys at Gibson Dunn are required to
           12      specify the nature of the work performed, and the amount of time that they expended on the
           13      designated task. This information is entered into Gibson Dunn’s computerized time keeping and
           14      billing system frequently (not less than on a weekly basis). The firm has employees whose
           15      responsibility it is to maintain and update the billing records. All of the time included in the
           16      compilation of attorney fees that I prepared was time actually billed to SMI in connection with the
           17      litigation of the Motion to Strike, and consisted of time spent by myself, partner Jason Lo, and
           18      associates Michael Holecek, Nathan Powell, and Jermaine Rodriguez. Each of those attorneys
           19      reviewed a draft of the compilation in order to verify that their time entries were accurate, and that
           20      the time included in the compilation related strictly to the litigation of the Motion to Strike, and not to
           21      other tasks associated with the litigation of this case. Similarly, I included in the compilation only
           22      costs which were actually billed to SMI and which were incurred in connection with the litigation of
           23      the Motion to Strike.
           24             C.      The Attorneys Fees and Costs Sought in this Motion are Reasonable
           25      10.    As reflected in the compilation of fees and costs that I prepared, SMI is seeking
           26      reimbursement for the work of five Gibson Dunn attorneys, including two partners, who billed SMI
           27      138.4 hours in connection with all aspects of litigating the Motion to Strike. The attorneys’ hourly
           28      rates range from approximately $550 per hour for the most junior attorney to over $1,100 per hour for

                                                                       5
Gibson, Dunn &
                                             STRATEGIC MATERIALS, INC.’S MOTION TO STRIKE
Crutcher LLP
                                                    CASE NO. 1:17-CV-01709-AWI-EPG
                         Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 6 of 8

               1   partners. I believe that all of the attorney work reflected in the compilation of fees and costs that I
               2   prepared was both necessary and reasonable for litigating the Motion to Strike and, based on my
               3   experience, I believe that Gibson Dunn staffed and litigated this case in a reasonable, efficient, and
               4   appropriate manner. To the greatest extent possible, the partners on this case, Jason Lo and I,
               5   maintained a supervisory role in this matter and delegated tasks out to Mr. Holecek, Mr. Powell, and
               6   Mr. Rodriguez. Indeed, our involvement with the motion papers was limited to determining strategy
               7   and reviewing and revising the papers. The majority of the approximately 48 partner hours for which
               8   SMI seeks reimbursement was dedicated to preparing for the motion hearing—including studying
               9   approximately 800 pages of detailed exhibits—and attending the hearing itself. In view of the
           10      voluminous factual record that Plaintiffs submitted to oppose the Motion to Strike, my preparations
           11      for the hearing were akin to preparing for a summary judgment hearing and required a substantial
           12      amount of my time. In total, SMI is seeking to collect $61,000.50 for associate work, comprised of
           13      approximately 91 hours, at an average rate of approximately $670 per hour. SMI is also seeking
           14      $55,109.50 for partner-level work, comprised of approximately 48 hours, at a rate of approximately
           15      $1150 per hour. These amounts are reasonable in light of the qualifications and experience of the
           16      relevant attorneys, the work done in litigating the Motion to Strike, and the outstanding results
           17      achieved, in which $5 to $7 million of damage theories were stricken from the case.
           18      11.    To my knowledge, the billing rates charged by attorneys at Gibson Dunn are within the range
           19      charged by other similarly-experienced attorneys at similar international law firms with comparable
           20      resources and expertise. The hourly rates charged by Gibson Dunn attorneys for this matter are their
           21      standard hourly rates at which those attorneys are generally billed to clients. This litigation is not
           22      being handled by Gibson Dunn on a contingency fee basis.
           23      12.    The actual amount of total fees and costs incurred by SMI in connection with the litigation of
           24      the Motion to Strike was $127,219 in legal fees and $3,300 in costs. That amount of fees represents
           25      the actual hours incurred at the actual billing rates for those persons as invoiced to SMI. In this
           26      motion, however, SMI seeks recovery for only $116,110 in attorney fees and $2,091.98 in costs, for a
           27      total of $118,201.98. As stated above, this reduction reflects the fact that SMI is not seeking fees in
           28      this motion for work done by two senior associates who participated in reviewing and revising the

                                                                       6
Gibson, Dunn &
                                             STRATEGIC MATERIALS, INC.’S MOTION TO STRIKE
Crutcher LLP
                                                    CASE NO. 1:17-CV-01709-AWI-EPG
                         Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 7 of 8

               1   briefs, and for paralegal time related to the litigation of the motion. In addition, SMI is not seeking
               2   any compensation for approximately ten hours of travel time for two Gibson Dunn partners to travel
               3   from the Bay Area and Los Angeles to and from the hearing at the U.S. District Court in Fresno on
               4   July 19, 2019. Finally, SMI is not seeking certain costs for in-house document reproduction relating
               5   to printing cases and voluminous exhibits used at the hearing and in preparing for the hearing.
               6          D.      SMI’s Efforts to Reach a Stipulated Agreement Regarding the Amount of Fees
                                  and Costs Pursuant to the Court’s Order
               7
                   13.    On August 18, 2019, I contacted Gallo’s counsel, Ms. Fieber, by email, pursuant to the
               8
                   Court’s instructions in the Order of August 8 (Dkt 71 at 13), and informed her that the total amount
               9
                   of attorney’s fees and costs incurred by SMI to litigate the Motion to Strike was $130,521.33. I
           10
                   provided her with a general overview of how and by whom the fees were incurred, and the amount of
           11
                   costs, and offered to discuss the matter. In the course of several exchanges over the next several
           12
                   days, she indicated that she could not agree to stipulate to such an amount, and asked for more
           13
                   information. In an effort to reach a stipulation, I provided additional information, including breaking
           14
                   down the total amounts of attorney fees into four phases of work on the litigation of the motion, and
           15
                   describing the different categories of costs. In addition, in the course of our exchanges, I voluntarily
           16
                   reduced the amount of attorney fees SMI would seek from $127,219 to $116,110 (a reduction of over
           17
                   $11,100), and the amount of costs SMI would seek from $3,302.33 to $2,091.98 (a reduction of over
           18
                   $1,200). Ms. Fieber consistently stated that the fees and costs sought by SMI were too high and were
           19
                   unreasonable, and that she would not stipulate. Nor did she offer to stipulate to any lower amount.
           20
                   While Ms. Fieber has objected to the fact that two Gibson Dunn partners reviewed SMI’s motion and
           21
                   appeared at the motion hearing, Gallo itself sent two partners to attend the hearing. Ms. Fieber has
           22
                   also objected to the number of Gibson Dunn attorneys staffed on this case (seven) and for whose
           23
                   work SMI seeks reimbursement (five). To my knowledge, a similar number of attorneys (if not
           24
                   more) represent Gallo in this matter.
           25
                   14.    The parties have been unable to stipulate to the reasonable fees owed to SMI for an additional
           26
                   deposition related to Gallo’s batch-costs damages theory, because that deposition has not yet
           27
                   occurred. The parties are in the process of scheduling that deposition. As it is difficult to predict in
           28

                                                                       7
Gibson, Dunn &
                                             STRATEGIC MATERIALS, INC.’S MOTION TO STRIKE
Crutcher LLP
                                                    CASE NO. 1:17-CV-01709-AWI-EPG
                          Case 1:17-cv-01709-EPG Document 78 Filed 09/06/19 Page 8 of 8

               1   advance the precise fees and costs that SMI will incur to take the deposition, in the accompanying
               2   motion, we request permission to separately seek the reasonable fees and costs that SMI actually
               3   incurs related to taking that deposition in addition to SMI’s actual reasonable fees and costs related to
               4   litigating this motion.
               5   15.     In sum, I believe that SMI’s request for attorney fees in the amount of $116,110, and
               6   $2,091.98 in costs, all of which were actually incurred and invoiced to SMI in connection with the
               7   litigation of the Motion to Strike, is eminently reasonable. These amounts are reasonable, and
               8   represent less than the actual amounts incurred by SMI in connection with the litigation of the
               9   motion, and do not include any of the other fees and costs incurred by SMI due to Gallo’s failure to
           10      comply with its discovery obligations, such as the cost of locating and retaining an expert to render
           11      an opinion on the furnace foaming damages issue which has now been stricken, and preparing that
           12      expert witness and defending him at a deposition. The total unnecessary costs that SMI has incurred
           13      as a result of Gallo’s failure to timely disclose the three damages theories at issue in the Motion to
           14      Strike, are nearly twice the amount that SMI seeks to recover in this motion.
           15              I declare under penalty of perjury under the laws of the State of California that the foregoing
           16      is true and correct.
           17

           18      Dated: September 6, 2019
           19
                                                                 GIBSON, DUNN & CRUTCHER LLP
           20

           21
                                                                 By: /s/ Benjamin Wagner
           22                                                        Benjamin Wagner
           23                                                    Attorney for Defendant and Counterclaimant
                                                                 STRATEGIC MATERIALS, INC.
           24

           25

           26
           27

           28

                                                                       8
Gibson, Dunn &
                                             STRATEGIC MATERIALS, INC.’S MOTION TO STRIKE
Crutcher LLP
                                                    CASE NO. 1:17-CV-01709-AWI-EPG
